Citation Nr: 0606670	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  00-20 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for thrombocytosis, 
currently diagnosed as leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 until her 
retirement in December 1993.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a September 2000 
rating decision that denied service connection for 
thrombocytosis.  This case was previously before the Board in 
December 2003, at which time it was remanded for additional 
development of the record, and to ensure due process.  As the 
requested development has been accomplished, the case is 
again before the Board for appellate consideration.

The issue of entitlement to service connection for carpal 
tunnel syndrome was also before the Board in December 2003, 
and the subject of a remand.  Based on the receipt of 
additional evidence, the RO, by rating action dated in July 
2005, granted service connection for carpal tunnel syndrome.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.  

The Board notes that the basis of the RO's denial of service 
connection for thrombocytosis in September 2000 was that the 
claim was not well grounded.  The veteran submitted a notice 
of disagreement with that determination, and the RO issued a 
statement of the case in December 2001.  A timely substantive 
appeal was not received.  In March 2002, the veteran, through 
her representative, sought to reopen her claim.  The standard 
for adjudicating claims for Department of Veterans Affairs 
(VA) benefits was changed, effective November 9, 2000, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  Pursuant to Section 7(b) of the VCAA, a 
claim denied or dismissed as not well grounded shall, on the 
request of the claimant or on the Secretary's own motion, be 
readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
November 9, 2000, the date of enactment of the VCAA.  See 
also VAOPGCPREC 3-2001.  In addition, the VCAA provides that 
in cases where claimants have a prior claim denied as not 
well grounded, they have two years from the date of enactment 
of the VCAA to request re-adjudication of the claim under 
subsection 7(b) of the VCAA.  Accordingly, the Board will 
adjudicate this claim on a de novo basis.


FINDINGS OF FACT

1.  The service medical records are negative for complaints 
or findings pertaining to thrombocytosis.

2.  The veteran had no direct contact with corrosive or 
hazardous materials in service.

3.  Thrombocytosis was initially documented many years after 
service, and there is no competent medical evidence that 
establishes that it, or leukemia, is related to any incident 
of service.


CONCLUSION OF LAW

Thrombocytosis was not incurred in or aggravated by active 
service, nor may leukemia be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the veteran in April 2002 and February 2004.  These letters 
informed the veteran of the information and evidence required 
to substantiate the claim, and of her and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession, 
pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and service 
department medical records and the report of a VA 
examination.  The appellant has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that she 
has not identified further evidence not already of record 
that could be obtained.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to this claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
leukemia becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  The Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The evidence supporting the veteran's claim includes private 
and service department medical records, and statements 
submitted on her behalf.  A blood test at a service 
department facility in September 1997 revealed that platelets 
were elevated.  In a statement dated in May 2000, a service 
department physician related that the veteran had recently 
undergone a bone marrow biopsy by a private physician that 
was apparently consistent with essential thrombocytosis.  The 
service department physician reported that the veteran had a 
long history of working around chemicals and paint thinners 
while in service.  He added that she worked in the engine 
shop from 1986 to 1988 and on the flight line in 1988 and 
1989.  He opined that there was a significant likelihood that 
toxic exposure was related to the veteran's bone marrow 
disorder.  In January 2001, a private physician saw the 
veteran for follow-up for her myeloproliferative 
disorder/essential thrombocythemia.  He noted that the 
veteran related a prior occupational exposure to possible 
solvents and chemicals and commented that it might have had 
some influence on the development of her disease since there 
was no known real hereditary component to myeloproliferative 
disorders.  Additional records reflect that the veteran had 
chronic myelogenous leukemia.  

Two statements from service colleagues are of record.  In a 
statement dated in January 2002, R.M.M. indicated that she 
had served with the veteran and that in 1988, the veteran was 
frequently required to be in direct contact with jet fuel and 
other corrosive materials.  She also indicated that the 
veteran was assigned to a section that required the handling 
of paints and other hazardous materials.  Finally, R.M.M. 
related that when the veteran was assigned to Alaska, she 
worked in a warehouse environment that housed many corrosive 
materials.  In June 2002, L.C. related that she served with 
the veteran in 1986 and that they were both assigned to a 
supply squadron.  She asserted that they were always 
preparing for major inspections, which included painting 
details, and that the veteran worked in an asbestos warehouse 
that contained lead-based paint on walls and pipes.  She 
added that she recalled the veteran complained of the fumes 
in the warehouse when civilian contractors painted the 
interior of the building when she worked in Alaska. 

The evidence against the veteran's claim includes her service 
medical and personnel records and the opinion rendered by a 
VA physician following an examination.  The service medical 
records contain no complaints or findings relating to 
thrombocytosis.  

The veteran asserts that she came into contact with corrosive 
materials during her tour of duty in Alaska.  She argues that 
she worked in warehouses in which paint and other corrosive 
materials were stored.  She also claims that she worked near 
the flight line, jet engine and maintenance shops, and that 
she was in direct contact with paint fumes.  The veteran's 
performance reports from 1986 to 1990, the period of time she 
alleged to have been in contact with the corrosive materials, 
fail to support this claim.  The jobs included engine 
management supply section, superintendent retail sales, 
document control and chief of supply.  The latter was the 
veteran's position when she was stationed in Alaska.  Her 
Performance Report for the period of April through December 
1989 shows that she supervised 12 military personnel, and was 
responsible for the management of property in the supply 
account.  

The Board places great weight on the findings and opinions 
proffered on the VA examination in March 2004.  The veteran 
recited her history of having been around hazardous 
materials, and claimed that she had been involved in some 
painting inside a building.  It must be observed that the 
veteran acknowledged that the hazardous material was mainly 
doing counting and that they were all in containers.  Thus, 
it was noted that the veteran did not have any direct 
exposure to chemicals or other hazardous materials, other 
than they were in containers.  The diagnosis was chronic 
myelogenous leukemia, by history, in remission.  The examiner 
stated that he reviewed the veteran's claims folder.  He 
conceded that he did not have all the hematology work-up that 
had been performed by the veteran's private physician.  He 
concluded that he could not relate any exposure to chemicals 
that she had in service to her present illness, and observed 
that she had no direct exposure.  

While a service department physician has sought to relate the 
veteran's thrombocytosis to chemical exposure in service, the 
fact remains that this opinion was not predicated on a review 
of the record.  In fact, it was based on the history 
furnished by the veteran.  However, as the personnel records, 
and the veteran's history as recorded on the March 2004 VA 
examination make clear, she did not have any direct contact 
with hazardous or corrosive materials.  

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).  See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In light of the fact that the opinion of the VA physician was 
predicated on a review of the record, the Board concludes 
that it is of greater probative value than that of the 
service department physician, whose opinion was not based on 
a review of the clinical record.  The Board finds, 
accordingly, that the preponderance of the evidence is 
against the claim for service connection for thrombocytosis, 
currently diagnosed as leukemia.  


ORDER

Service connection for thrombocytosis, currently diagnosed as 
leukemia is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


